ORDER
The Disciplinary Review Board having filed a report with the Court recommending that CHARLES J. MYSAK of WAYNE, who was admitted to the bar of this State in 1977, and who was temporarily suspended from practice by Order of this Court dated July 21, 1997, and who remains suspended at this time, be disbarred for violating RPC 1.15 (knowing misappropriation of client funds) and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And CHARLES J. MYSAK having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having considered the brief and oral argument submitted by respondent, particularly his claim that he was authorized to use certain deposit monies prior to closing, but having determined by the requisite standard of proof that the use of the entrusted funds was not authorized;
And good cause appearing;
It is ORDERED that CHARLES J. MYSAK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that funds previously restrained from disbursement shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
*182ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that CHARLES J. MYSAK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.